Case: 22-50353        Document: 00516577793           Page: 1      Date Filed: 12/14/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                     No. 22-50353
                                                                                   FILED
                                                                           December 14, 2022
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Francisco Javier Hernandez-Cuevas,

                                                               Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 4:21-CR-1016-1


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
         Francisco Javier Hernandez-Cuevas appeals his conviction for illegal
   reentry and his sentence of 16 months of imprisonment and three years of
   supervised release. He argues for the first time on appeal that 8 U.S.C.
   § 1326(b) is unconstitutional because it permits the increase of a sentence
   beyond the otherwise-applicable statutory maximum based on facts that are


         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-50353      Document: 00516577793           Page: 2   Date Filed: 12/14/2022




                                     No. 22-50353


   neither charged in the indictment nor found by a jury beyond a reasonable
   doubt.
            Hernandez-Cuevas has filed an unopposed motion for summary
   disposition and a letter brief correctly conceding that this issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). He states that he raises the
   issue only to preserve it for possible further review. Because summary
   disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), Hernandez-Cuevas’s motion is GRANTED, and the
   district court’s judgment is AFFIRMED.




                                          2